Name: Commission Regulation (EEC) No 1168/90 of 8 May 1990 derogating from Regulation (EEC) No 1738/89 laying down detailed rules on production aid for durum wheat
 Type: Regulation
 Subject Matter: farming systems;  plant product;  agricultural policy
 Date Published: nan

 9 . 5 . 90 Official Journal of the European Communities No L 118/ 17 COMMISSION REGULATION (EEC) No 1168/90 of 8 May 1990 derogating from Regulation (EEC) No 1738/89 laying down detailed rules on production aid for durum wheat Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 201 /90 (2), and in particular Article 10 (5) thereof, Whereas Council Regulation (EEC) No 3103/76 of 16 December 1976 on aid for durum wheat (3), as last amended by Regulation (EEC) No 1216/89 (4), lays down general rules on aid for durum wheat ; Whereas the final date for the submission of applications for production aid for durum wheat, set at 30 April by Commission Regulation (EEC) No 1738/89 (5), as amended by Regulation (EEC) No 920/90 (6), raises problems of an administrative nature in certain Member States ; whereas, in order to remedy that situation, the period during which aid applications may be submitted should be extended ; HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 4 ( 1 ) of Regulation (EEC) No 1738/89 , the final date for the submission of applications for production aid for durum wheat for the 1990/91 marketing year shall be 15 May 1990 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (')-OJ No L 281 , I. 11 . 1975, p, 1 . (J) OJ No L 22, 27 . 1 . 1990 , p. 7. ( ¢') OJ No L 351 , 21 . 12 . 1976, p. 1 . (&lt;) OJ No L 128, 11 . 5 . 1989 , p. 5 . 0 OJ No L 171 , 20 . 6 . 1989, p . 31 . «) OJ No L 94, 11 . 4. 1990, p. 15 .